DETAILED ACTION
The following Non-Final office action is in response to application 16/765,249 filed on 5/19/2020. Examiner notes relationships to application number PCT/US2018/043797 filed 7/26/2018 and 62/590,741 filed 11/27/2017.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 

	Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-20 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of 
Pal, US Publication No. 20170178311 A1, IDS filed 5/19/2020 cite no. 1, hereinafter Pal. As per,
	
Claim 1
Pal teaches
A method for determining an operating state of a machine, the method comprising: 
measuring, with a mobile device, a signal of the machine; (Pal fig. 1; fig. 3 step 302 capturing data associated with a machine through a mobile device)
applying, by the processor, the measured signal to a machine-learned classifier learned on a plurality of machine signals and associated operating states; (Pal fig. 1; fig. 3 step 308 analyzing the captured data; [0038]; [0039] “a user may need to identify whether a machine is operated abusive manner or not. In terms of machine-learning, it can be formulated as binary and/or multiclass supervised classification problem where the objective is to classify whether the pressure at which the machine is being operated is normal or abusive;” [0053] “the machine-learning engine may be associated with a multi-classification engine such as an oblique and/or support vector machine. The support vector machines may be supervised learning models with associated learning algorithms that analyze data and recognize patterns”)
generating, by a processor, the operating state of the machine based on the application of the measured signal to the machine-learned classifier; (Pal fig. 3 step 310; [0029] “the users may be able to stop by a machine and get an idea of the health of the machine and source of the machine's ailment within two minutes in a systematic way via a mobile application. The mobile application may capture one or more sound bites from the machine and sends the sound bites to a cloud server for analysis. The cloud server may run advanced machine-learning software that recognizes the sound and identifies any issues”)
and outputting, by the mobile device, the operating state of the machine. (Pal fig. 1 step 108; [0044] “The results may be visualized through user interface dynamic associated with the mobile application. The mobile application may be associated with a smartphone and/or a tablet computer”)
Claim 2
Pal teaches
wherein the signal is measured by a microphone, an accelerometer, a magnetometer, a thermometer, a thermal imager, or a camera of the mobile device. (Pal [0028] “The method may not be dependent on a sensor but rather the capability of a smartphone to capture high-resolution sound and images”)
Claim 3
Pal teaches
wherein the signal comprises a sound measurement, a vibration measurement, a magnetic field measurement, a temperature measurement, or an image of the machine. (Pal [0028] “The method may not be dependent on a sensor but rather the capability of a smartphone to capture high-resolution sound and images;” [0029] “The mobile application may capture one or more sound bites from the machine and sends the sound bites to a cloud server for analysis”)
Claim 4
Pal teaches
further comprising: identifying, by the mobile device, a type of the machine; (Pal [0074] “The user may be provided a machine condition information through two layers of database. In level 1 502, the machine's position, type, name, and subassemblies may be stored. The machines and subassemblies may be defined by the user … Subassemblies may be common components in various machines that are well known to an algorithm”)
and selecting, by the mobile device, an adapted machine-learned classifier from a plurality of machine-learned classifiers based on the type of the machine, (Pal [0082] “a mobile application system working with Big Data analytic server may classify machine sound using advanced machine-learning algorithm”)
wherein the signal is applied to the adapted machine-learned classifier. (Pal [0074] “The level 2 504 may contain feedback on known issues of the subassemblies”)
Claim 6
Pal teaches
further comprising: generating, by the mobile device, one or more instructions to transition from the operating state of the machine to an altered state; (Pal fig. 1 “Maintenance performed;” [0078] “corrective maintenance work may be performed when necessary”) 
and outputting, by the mobile device, the one or more instructions. (Pal [0065] “data may be collected from diverse locations such as 10,000 factory locations for 3P (prescriptive, preventative and predictive) maintenance;”[0069])
Claim 7
Pal teaches
further comprising: measuring, by the mobile device, a second signal of the machine; (Pal [0030] “The machine-learning engine may be coupled to the on spot feedback system. The on spot feedback system may utilize a human input to continually course correct and learn.”)
applying, by the processor, the second signal to the machine-learned classifier; (Pal [0030] “The continuous course correction and learning may be in association with the machine-learning engine”)
generating, by the processor, a second operating state of the machine based on the application of the second signal to the machine learned classifier; (Pal [0031] “collected sound and/or image data may be analyzed in combination with the on spot feedback system to detect and diagnose a machine fault.”)
comparing, by the processor, the second state to the altered state; (Pal fig. 4; [0050] “the circular gauge may be associated with color schemes such as red, yellow and green. In an exemplary embodiment, the color scheme red may indicate an alarming machine condition, yellow may indicate an impending machine issue and green may indicate a healthy machine”)
and measuring, with the mobile device, a third signal of the machine when the second state does not correspond to the altered state, wherein the altered state is a normal operating state of the machine. (Pal fig. 4; [0050] “the circular gauge may be associated with color schemes such as red, yellow and green. In an exemplary embodiment, the color scheme red may indicate an alarming machine condition, yellow may indicate an impending machine issue and green may indicate a healthy machine”)
Claim 8
Pal teaches
wherein the operating state of the machine comprises a fitness indicator of the machine, the fitness indicator being a measure of a similarity or a difference between the measured signal of the machine and a machine signal of the plurality of machine signals. (Pal fig. 4; [0050] “the circular gauge may be associated with color schemes such as red, yellow and green. In an exemplary embodiment, the color scheme red may indicate an alarming machine condition, yellow may indicate an impending machine issue and green may indicate a healthy machine”)
Claim 9
Pal teaches
further comprising: comparing, by the processor, the fitness indicator to a threshold, (Pal fig. 4; [0050] “the circular gauge may be associated with color schemes such as red, yellow and green. In an exemplary embodiment, the color scheme red may indicate an alarming machine condition, yellow may indicate an impending machine issue and green may indicate a healthy machine”)
and outputting, by the processor, an alert based on the fitness indicator when the fitness indicator is above a threshold value. (Pal [0051] “an alarm may be raised when color scheme is either yellow or red”)
Claim 10
Pal teaches
wherein the processor performs the applying and generating in real time. (Pal [0041] “The data may be high volume data and a solution may be needed to be delivered in near real time”)
Claim 11
Pal teaches
further comprising: sending, by the processor, the measured signal and operating state of the machine to a remote computer; (Pal fig. 1 step 106)
and receiving, by the processor, an updated machine-learned classifier trained on the measured signal and operating state of the machine. (Pal [0030] “The machine-learning engine may be coupled to the on spot feedback system. The on spot feedback system may utilize a human input to continually course correct and learn.”)
Claim 12
Pal teaches
wherein the machine-learned classifier is stored on the mobile device. (Pal [0045] “The data collected with the mobile application may be extremely large and complex. The data may be collected onto a Big Data server over a cloud. The Big Data server may refer to distributed one or more servers associated with the mobile application.”)
Claim 13
Pal teaches
A method for training a classifier for assessment of an operating state, the method comprising: 
retrieving, by a processor, a plurality of machine signals; (Pal fig. 1; fig. 3 step 302 capturing data associated with a machine through a mobile device)
storing, by the processor, a plurality of operating states, each operating state of the plurality of operating states associated with a machine signal of the plurality of machine signals; (Pal fig. 3 step 310; [0029] “The mobile application may capture one or more sound bites from the machine and sends the sound bites to a cloud server for analysis. The cloud server may run advanced machine-learning software that recognizes the sound and identifies any issues;” [0060]; [0074] “The user may be provided a machine condition information through two layers of database”)
and training with machine learning, by the processor, the classifier based on the plurality of machine signals and the plurality of operating states. (Pal fig. 6; [0075]; [0078] “The training data and feedback process is continued until the learning system gets enough data for training;” [0080] “each subassembly may have an associated automated algorithm for issues and classifications. Once the algorithm receives a sufficient amount of training data, the algorithm automatically calculates the classification accuracy”)
Claim 14
Pal teaches
wherein the plurality of machine signals comprises sound measurements, vibration measurements, magnetic field measurements, or temperature measurements, or images of one or more machines. (Pal [0028] “The method may not be dependent on a sensor but rather the capability of a smartphone to capture high-resolution sound and images;” [0029] “The mobile application may capture one or more sound bites from the machine and sends the sound bites to a cloud server for analysis”)
Claim 15
Pal teaches
A mobile device for determining an operating state of a machine, the mobile device comprising: (Pal fig. 1)
a sensor configured to measure a signal of the machine; (Pal fig. 1; fig. 3 step 302 capturing data associated with a machine through a mobile device)
a memory having stored thereon a machine-learned classifier configured to generate the operating state of the machine based on the measured signal, the machine-learned classifier learned on a plurality of machine signals and associated operating states; (Pal fig. 3 step 310; [0029] “the users may be able to stop by a machine and get an idea of the health of the machine and source of the machine's ailment within two minutes in a systematic way via a mobile application. The mobile application may capture one or more sound bites from the machine and sends the sound bites to a cloud server for analysis. The cloud server may run advanced machine-learning software that recognizes the sound and identifies any issues;” [0060])
and a user interface configured to output the operating state of the machine. (Pal fig. 1 step 108; [0044] “The results may be visualized through user interface dynamic associated with the mobile application. The mobile application may be associated with a smartphone and/or a tablet computer”)
Claim 16
Pal teaches
further comprising: an instruction library configured to provide one or more instructions to transition from the operating state of the machine to an altered state, (Pal fig. 1 “Maintenance performed;” [0078] “corrective maintenance work may be performed when necessary”)
wherein the user interface is further configured to output the one or more instructions. (Pal [0065] “data may be collected from diverse locations such as 10,000 factory locations for 3P (prescriptive, preventative and predictive) maintenance;”[0069])
Claim 17
Pal teaches
wherein the sensor is further configured to measure a second signal of the machine, (Pal [0030] “The machine-learning engine may be coupled to the on spot feedback system. The on spot feedback system may utilize a human input to continually course correct and learn.”)
wherein the machine-learned classifier is further configured to generate a second operating state of the machine based on the second signal, (Pal [0031] “collected sound and/or image data may be analyzed in combination with the on spot feedback system to detect and diagnose a machine fault.”)
wherein the altered state is a normal operating state of the machine, and (Pal fig. 4; [0050] “the circular gauge may be associated with color schemes such as red, yellow and green. In an exemplary embodiment, the color scheme red may indicate an alarming machine condition, yellow may indicate an impending machine issue and green may indicate a healthy machine”)
wherein the mobile device further comprises: a processor configured to compare the second state to the altered state. (Pal fig. 4; [0050] “the circular gauge may be associated with color schemes such as red, yellow and green. In an exemplary embodiment, the color scheme red may indicate an alarming machine condition, yellow may indicate an impending machine issue and green may indicate a healthy machine”)
Claim 18
Pal teaches
wherein the operating state of the machine comprises a fitness indicator of the machine, the fitness indicator being a measure of a similarity or a difference between the measured signal of the machine and a machine signal of the plurality of machine signals. (Pal fig. 4; [0050] “the circular gauge may be associated with color schemes such as red, yellow and green. In an exemplary embodiment, the color scheme red may indicate an alarming machine condition, yellow may indicate an impending machine issue and green may indicate a healthy machine”)
Claim 19
Pal teaches
further comprising: a processor configured to compare the fitness indicator to a threshold, (Pal fig. 4; [0050] “the circular gauge may be associated with color schemes such as red, yellow and green. In an exemplary embodiment, the color scheme red may indicate an alarming machine condition, yellow may indicate an impending machine issue and green may indicate a healthy machine”)
and wherein the user interface is configured to output an alert based on the comparison. (Pal [0051] “an alarm may be raised when color scheme is either yellow or red”)
Claim 20
Pal teaches
wherein the machine-learned classifier is configured to generate the operating state of the machine in real time. (Pal [0041] “The data may be high volume data and a solution may be needed to be delivered in near real time”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Pal in view of
Mindeman et al, US Publication No. 20140263607  A1, IDS filed 5/19/2020 cite no. 3, hereinafter Mindeman. As per,

Claim 5
Pal does not explicitly teach
further comprising: scanning, by the mobile device, a unique identifier of the machine, wherein the type of the machine is identified based on the unique identifier.
Mindeman however in the analogous art of machine information teaches
further comprising: scanning, by the mobile device, a unique identifier of the machine, wherein the type of the machine is identified based on the unique identifier. (Mindeman [0030] “Information about the pairing of power machine 200 and implement 300 is one example of information that can be collected and stored in a generated scannable code and then displayed on programmable display panel 222”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Pal’s machine diagnosis to include scanning a machine’s identifier in view of Mindeman in an effort to automatically retrieve machine operating condition and dynamic information (see Mindeman ¶ [0004] & MPEP 2143G).
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200051419 A1; US 20090171871 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624